



CONSULTING AGREEMENT


CONSULTING AGREEMENT, dated as of May 28, 2019, by and between Immunomedics,
Inc., a Delaware corporation having its principal offices in Morris Plains, New
Jersey (the "Company"), and Robert Iannone ("Consultant") (each, a "Party";
together, the "Parties"):


WHEREAS, Consultant and Company entered into an Executive Employment Agreement,
dated as of March 27, 2018 (the "Employment Agreement");


WHEREAS, Consultant subsequently resigned, without Good Reason (as defined in
the Employment Agreement), from his employment with the Company, effective as of
May 28, 2019 ("Date of Employment Termination"); and


WHEREAS, Company wishes to engage Consultant, and Consultant wishes to be
engaged by Company, as an independent contractor consultant, on the terms and
conditions set forth herein effective May 29, 2019;


NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:


1.    Consulting Services.


(a)    The Company hereby engages Consultant, and Consultant hereby accepts the
Company's engagement, to provide those consulting services to the Company (the
"Services") as are set forth on Schedule A hereto.


(b)    Consultant shall determine the manner, means, details and methods for the
performance of the Services, and shall use Consultant's own tools, unless
otherwise provided by the Company, and facilities for purposes of performing the
Services. It is understood and agreed by and between the Parties that during the
Consultant's engagement, Consultant shall not be, nor will Consultant represent
that Consultant is, an agent, officer, employee or servant of Company.


(c)    Consultant agrees that Consultant shall secure and maintain any and all
licenses, appointments and registrations necessary to perform the Services
hereunder, and further shall immediately notify the Company if any such license,
appointment or registration is revoked, suspended and/or not renewed, including
the circumstances relating to any such revocation, suspension and/or
non-renewal.


(d)    Consultant shall have the discretion to determine the hours and time of
performance of the Services, provided that Consultant agrees to provide the
Services in a timely manner, and further to maintain reasonable contact with
Company and be reasonably available to Company to discuss the Services, as may
be requested by Company from time to time.


2.    Duration of Services. From May, 29, 2019 through December 31, 2019,
Consultant shall be engaged by the Company as an independent contractor (the
"Consultancy Term"),





--------------------------------------------------------------------------------





provided, however, that the Company may terminate the Consultant's engagement at
any time, for any reason, so long as the Company provides Consultant with no
less than two (2) weeks' advance written notice of the Company's intent to
terminate Consultant's engagement. All work-in-progress at the time of the
termination of Consultant's engagement shall be considered work product of, and
shall be delivered to, the Company and shall be the property of the Company. If
this Consulting Agreement is terminated in accordance with this Section 2,
Consultant will be entitled to receive Consultant's Consulting Fee for Services
actually rendered prior to the effective date of termination and during the
termination notice period, and no further amount will be payable by the Company.


3.    Consideration. The Company agrees to pay Consultant a consulting fee in
accordance with, and subject to the terms and conditions set forth in, Schedule
A hereto, in consideration of Consultant's performance of the Services (the
"Consulting Fee"). Consultant shall invoice Company monthly in arrears for any
Consulting Fee. Each invoice shall specify an invoice number, the dates covered
in the invoice, a description of Services performed in the month and the time
spent on such Services with reasonable particularity. Company agrees to pay
Consultant's invoices within forty-five (45) days of receipt thereof.


4.    Status as Independent Contractor.


(a)    In performing the Services, Consultant shall act solely in a consulting
capacity and not as the agent, employee or servant of the Company (or its
parents, subsidiaries, divisions and affiliates), shall not be nor in any way
hold Consultant out as an agent, officer or employee of the Company (or its
parents, subsidiaries, divisions and affiliates), and shall not have authority
to act for the Company (or its parents, subsidiaries, divisions and affiliates)
or to commit or otherwise obligate any of them with respect to any matter.


(b)    Because the Consultant is an independent contractor, the Company will not
deduct or withhold from the Consulting Fee any federal, state or local income
taxes or Federal Insurance Contributions Act ("FICA") taxes or any other
employment tax, nor will it pay on behalf of the Consultant any FICA taxes or
Federal Unemployment Tax Act taxes or any other employment tax. It will be the
sole responsibility of the Consultant to pay all applicable federal, state and
local income taxes and any Self Employment Contribution Act taxes and any other
employment tax that are owed with respect to the Consulting Fee. The Consultant
shall indemnify and hold harmless the Company (and its parents, subsidiaries,
divisions and affiliates) from any and all liability, cost or expense (including
without limitation any interest, find or penalty) incurred or imposed as a
result of any failure of the Consultant to comply with Consultant's obligations
set forth in this subparagraph.


(c)    Consultant understands and agrees that as an independent contractor,
Consultant shall not be entitled to, and shall make no claim to, any rights or
fringe benefits offered to employees of the Company or any of its parents,
subsidiaries, divisions and/or affiliates, including but not limited to any
retirement, savings, health, medical, welfare, life insurance, disability,
vacation, stock purchase, stock option or other benefit plans or programs
maintained for employees by or on behalf the Company or its parents,
subsidiaries, divisions and/or affiliates.





--------------------------------------------------------------------------------





(d)    In the event that performance of the Services requires travel, Consultant
shall be solely responsible for injuries, emergencies and/or death to Consultant
that may occur while traveling. Consultant shall be responsible for any theft,
loss or damage to any materials, equipment or property delivered to Consultant
or otherwise entrusted to Consultant's possession by or on behalf of the Company
in connection with the Services.


(e)    This Consulting Agreement shall not be construed as creating a
partnership or joint venture between the parties or as vesting any other form of
legal association that would impose liability upon one party for the act or
failure to act of the other part.


5.    Vesting of Options; Time to Exercise Options. Notwithstanding any
provision in the Incentive Stock Option Grant, dated as of April 9, 2018,
between the Company and the Consultant, or the Nonqualified Stock Option Grants,
dated as of April 9, 2018, and any and all other stock option grants between the
Company and the Consultant (the "Option Grants"), continued vesting of such
options will cease and Consultant's "Service" for purposes of the Option Grant
will cease as of the Employment Termination Date. Consultant acknowledges that
he will have 90 days from the Employment Termination Date to exercise his
options that are exercisable as of the Employment Termination Date.


6.    Services to Others. Consultant is not restricted from performing services
for or being employed by such additional entities or persons as Consultant shall
see fit, provided, however, that, subject to Section 10 below, such other
services do not interfere in any way with Consultant's provision of the Services
or Consultant's other obligations as set forth herein, or do not create an
actual or apparent conflict of interest with respect to Consultant's provision
of the Services to the Company. The Company acknowledges that Consultant will be
employed by Jazz Pharmaceuticals, Inc. ("Jazz") as a full-time employee during
the Consultancy Term, and the Company agrees that Consultant's employment
relationship with Jazz does not create an actual or apparent conflict of
interest with Consultant's provision of the Services to the Company and shall
not be considered a violation of any non-competition obligations that Consultant
may have under this Agreement or the Employment Agreement.


7.    Work Product.


(a)    If at any time or times during the Consultancy Term, Consultant (either
alone or with others) shall make, conceive, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called "Developments") that
(i) relates to the business of the Company, actual or demonstrably anticipated
research of the Company, or any of the products or services being researched,
developed, manufactured or sold by the Company or which may be used in relation
therewith, (ii) results from Consultant's performance of the Services or (iii)
results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company, such Developments
and the benefits thereof shall immediately become the sole and absolute property
of the Company and its assigns, and Consultant shall promptly disclose to the
Company (or any persons designated by it) each





--------------------------------------------------------------------------------





such Development, and Consultant hereby assigns any rights Consultant may have
or acquire in the Developments and benefits and/or rights resulting therefrom,
whether during the Consultancy Term or thereafter, to the Company and its
assigns without further compensation and shall communicate, without cost or
delay, and without publishing the same, all available information relating
thereto (with all necessary plans and models) to the Company. For the sake of
clarification, the Company and Consultant agree that any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data, technique, know-how,
secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright or similar statues or
subject to analogous protection) arising or resulting from Consultant's
activities as an employee of Jazz will be exclusively owned by Jazz, and are not
considered Developments of the Company.


(b)    Upon disclosure of each Development to the Company, Consultant will,
during the Consultancy Term and at any time thereafter, at the request and cost
of the Company, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require:


(i)    to apply for, obtain and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and


(ii)    to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.


(c)    Consultant agrees that the Company will be the sole owner of the
Developments, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to Consultant. If the rights in any Developments do not
otherwise automatically vest in the Company, Consultant hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Developments, including, without limitation, all of Consultant's right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Developments, including the right to sue, counterclaim and
recover for all past, present and future infringement, misappropriation or
dilution thereof, and all rights corresponding thereto throughout the world. In
addition, Consultant hereby waives any so-called "moral rights" with respect to
the Developments. To the extent that Consultant has any rights in the results
and proceeds of Consultant's service to the Company that cannot be assigned in
the manner described herein, Consultant agrees to unconditionally waive the
enforcement of such rights. Consultant hereby waives any and all currently
existing and future monetary rights in and to the Developments and all patents
and other registrations for intellectual property that may issue thereon,
including without limitation, any rights that would otherwise accrue to
Consultant's benefit.





--------------------------------------------------------------------------------





(d)    In the event Company is unable, after reasonable effort, to secure
Consultant's signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Consultant's physical
or mental incapacity or for any other reason whatsoever, Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Consultant's agent and attorney-in-fact for the sole purpose of
acting for and on Consultant's behalf and in his stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright and other
analogous protection thereon with the same legal force and effect as if executed
by Consultant.


8.     Confidentiality.


(a)    Consultant recognizes that Consultant's engagement with the Company will
give Consultant access to Confidential Information (as defined below), the
disclosure of which to competitors of the Company would cause the Company to
suffer substantial and irreparable damage. Consultant recognizes, therefore,
that it is in the Company's legitimate business interest to restrict
Consultant's use of Confidential Information for any purposes other than the
performance of the Services, and to limit any potential appropriation of
Confidential Information by Consultant for the benefit of the Company's
competitors and/or to the detriment of the Company. Accordingly, Consultant
agrees as follows:


(i)    Consultant shall not at any time, whether during or after the Consultancy
Term, reveal to any person or entity any of the trade secrets or confidential
information of the Company, or the trade secrets or confidential information of
any third party which the Company is under an obligation to keep confidential,
including but not limited to trade secrets or confidential information
respecting inventions, research, developments, products, product plans, designs,
methods, know-how, techniques, systems, processes, software programs, works of
authorship, processes, formulas, technology, drawings, assays, raw data,
scientific pre-clinical or clinical data, records, databases, formulations,
clinical protocols, equipment designs, customer or vendor lists, projects,
plans, proposals, strategies, market plans, forecasts, financials, and other
business information ("Confidential Information"), except as may be required in
the ordinary course of performing the Services, and Consultant shall keep secret
all Confidential Information entrusted to Consultant and shall not use or
attempt to use any such Confidential Information for personal gain or in any
manner that may injure or cause loss, or could reasonably be expected to injure
or cause loss, whether directly or indirectly, to the Company.


(ii)    The above restrictions shall not apply to: (a) information that at the
time of disclosure is in the public domain through no fault of Consultant; (b)
information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (c) information
approved for release by written authorization of the Company; or (d) information
that may be required by law or an order of any court, agency or proceeding to be
disclosed; provided that Consultant shall provide the Company prior written
notice of any such required disclosure once Consultant has knowledge of it and
will help





--------------------------------------------------------------------------------





the Company to the extent reasonable to obtain an appropriate protective order.
The foregoing shall not limit Consultant's ability to (x) engage in an
employment relationship with Jazz and discuss the terms of his consulting
engagement by the Company with Jazz (without disclosing Confidential
Information), or to discuss the terms of Consultant's engagement as a contractor
to the extent expressly protected by applicable law, (y) to report possible
violations of federal securities laws to the appropriate government enforcing
agency and make such other disclosures that are expressly protected under
federal or state "whistleblower" laws, or (z) to respond to inquiries from, or
otherwise cooperate with, any governmental or regulatory investigation.


(iii)    Consultant agrees that during the Consultancy Term he shall not take,
use or permit to be used any notes, memoranda, reports, lists, records,
drawings, sketches, specifications, software programs, data, documentation or
other materials of any nature constituting Confidential Information or
Developments otherwise than for the benefit of the Company. Consultant further
agrees that Consultant shall not, following the Consultancy Term, use or permit
to be used any such notes, memoranda, reports, lists, records, drawings,
sketches, specifications, software programs, data, documentation or other
materials, it being agreed that all of the foregoing shall be and remain the
sole and exclusive property of the Company and that, immediately upon the
cessation of the Consultancy Term, Consultant shall deliver all of the
foregoing, and all copies thereof, to the Company, at its main office.


(iv)    Consultant agrees that upon the cessation of the Consultancy Term,
Consultant shall not take or retain without written authorization any documents,
files or other property of the Company, and Consultant shall return promptly to
the Company any such documents, files or property in Consultant's possession or
custody, including any copies thereof maintained in any medium or format.
Consultant recognizes that all documents, files and property that Consultant has
received and will receive from the Company, including but not limited to
scientific research, customer lists, handbooks, memoranda, product
specifications, and other materials, are for the exclusive use of the Company,
and that Consultant has no claim or right to the continued use, possession or
custody of such documents, files or property following the cessation of the
Consultancy Term.


(v)    Pursuant to the Defend Trade Secrets Act of 2016, Consultant acknowledges
that Consultant will not have criminal or civil liability under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.


9.     Non-Disparagement. The parties agree not to disparage or make any
disparaging remark or send any disparaging communications concerning, the other
party, its reputation, its business and/or its directors, officers, managers,
employees, agents or attorneys. Consultant further agrees not to communicate
with, give interviews and.or provide statements to any member of the media,
including without limitation any print, broadcast or electronic media,
concerning any aspect of Consultant's relationship or experiences with the
Company or of the Company's business.


10.     Post-Employment Obligations. Inconsideration of the Consulting Fee and
other benefits to be provided to Consultant under this Agreement, Consultant
hereby agrees and affirms that the post-employment obligations set forth in
Section 5 (Confidentiality), Section 6 (Intellectual Property), Section 7
(Non-Competition) and Section 8 (Non-Solicitation) of the Employment Agreement,
and any and all other post-employment obligations entered into by Consultant
during or in connection his prior employment with the Company (collectively, the
"Post-Employment Obligations"), shall survive and continue in full force and
effect and such Post-Employment Obligations shall begin to run on May 29, 2019.


11.     No Actions. Consultant, on behalf of Consultant and Consultant's issue,
heirs, representatives, successors, agents, executors, administrators and
assigns, hereby covenants and represents that Consultant has not instituted, and
will not institute, to the fullest extent permitted by law, any complaints,
claims, charges or lawsuits, with any governmental agency or any court or other
tribunal, against the Company, by reason of any claim present or future,





--------------------------------------------------------------------------------





known or unknown, arising from or related in any way to Consultant's membership
in and/or relationship with the Company or the termination of such membership
and/or relationship, or any other association or transaction to date between the
parties hereto or any of their predecessors or their respective agents,
employees or officers. This covenant shall not apply to actions for breach of
this Agreement, or any other actions which cannot be prohibited or limited as a
matter of law.


12.    Severability; Validity. It is the desire and intent of the parties that
the provisions of this Consulting Agreement shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. In the event that any provision of
this Consulting Agreement is held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this Consulting
Agreement shall not in any way be affected or impaired thereby. Moreover, if any
one or more of the provisions contained in this Consulting Agreement hereto is
held to be excessively broad as to duration, scope, activity or subject, such
provision shall be construed by limiting and reducing it so as to be enforceable
to the maximum extent compatible with applicable law.


13.    Governing Law; Forum. This Agreement shall be governed by and interpreted
under the laws of the State of New Jersey without giving effect to any
conflicts-of-law provisions or canons of construction that construe agreements
against the draftsperson. Each Party hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court located in New Jersey or any
state court located within such state, in respect of any claim arising out of or
relating to this Agreement or Consultant's engagement by the Company, and hereby
waives, and agrees not to assert, as a defense in any action, suit or proceeding
in which any such claim is made that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in such
courts or that the venue thereof may not be appropriate or that this Agreement
may not be enforced in or by such courts. Any appellate proceedings shall take
place in the appropriate courts having appellate jurisdiction over the courts
set forth in this Section.





--------------------------------------------------------------------------------





14.     Successors; Binding Agreement. The Company may assign this Consulting
Agreement hereto to any corporation that may succeed to the business and assets
of the Company, and any such successor corporation may similarly assign this
Consulting Agreement. This Consulting Agreement hereto shall be binding upon the
Company's successors and assigns. The Consultant's rights and duties under this
Consulting Agreement hereto shall not be subject to alienation, assignment or
transfer, whether voluntarily or involuntarily.


15.    Entire Agreement; Modification. This Consulting Agreement hereto
constitute the entire agreement between the parties, and fully supersede any and
all agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto respecting this subject matter. In
addition, no amendment or modification to this Consulting Agreement hereto shall
be valid unless set forth in writing and signed by each of the parties.


16.     No Wavier. Any waiver by the Company of a breach of any provision of
this Consulting Agreement hereto shall not operate or be construed as a waiver
of any subsequent breach.


17.     Headings. The headings used in this Agreement are intended for
convenience or reference only and shall not in any manner amplify, limit, modify
or otherwise be used in the construction or interpretation of any provision of
this Agreement.


18.     Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


19.    Acknowledgments/Time to Consider. This Agreement is intended to satisfy
the requirements of the Older Workers Benefit Protection Act, 29 U.S.C. §
626(f), and the Age Discrimination in Employment Act ("ADEA"). Consultant, by
this Agreement, is advised to consult with an attorney before executing this
Agreement. Consultant Acknowledges and agrees that: (a) Consultant has read this
Agreement in its entirety and understands all of the terms of this Agreement and
understands that Consultant is releasing all claims against the Releases,
including claims under the ADEA; (b) Consultant has been advised in writing to
consult with an attorney before executing this Agreement; (c) Consultant
knowingly, freely, and voluntarily assents to all of the terms and conditions
set out in this Agreement, including, without limitation, the waiver, release
and covenants contained herein; (d) Consultant is executing this Agreement,
including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he is otherwise
entitled; (e) Consultant has been given twenty-one (21) days to consider whether
or not to enter into this Agreement and consult with an attorney of Consultant's
choice (although Consultant may elect not to use the full twenty-one (21) day
period at Consultant's option); (f) any changes to this Agreement, whether
material or immaterial, do not restart the running of the twenty-one (21) day
period; and (g) by signing this Agreement, Consultant acknowledges that
Consultant does so freely, knowingly, and voluntarily.


[Remainder of page left intentionally blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




IMMUNOMEDICS, INC.


By: /s/Jared Freedberg
Name: Jared Freedberg
Title: General Counsel






ROBERT IANNONE


By: /s/Robert Iannone
Name: Robert Iannone
Title: CMO, Head of R&D





--------------------------------------------------------------------------------





SCHEDULE A


SERVICES & CONSULTING FEE


Services: "Services," as that term is used in the Consulting Agreement, shall
include the following:
    
Provision of transition and advisory services with respect to the Consultant's
prior role of Chief Medical Officer on an as-needed basis to Company for up to
eight (8) hours per week during the Consultancy Period.


Consultant agrees to attend in-person the planning meeting between Company and
Everest Medicines currently scheduled for June 2, 2019 at the American Society
of Clinical Oncology in Chicago, IL.


Consulting Fee: $400.00 per hour.



